     Case 2:19-cv-00466-TLN-CKD Document 76 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRAKASH NARAYAN,                                  No. 2:19-cv-00466-TLN-CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,                     (ECF No. 71.)
15                       Defendants.
16

17

18          Presently before the court is pro se plaintiff Prakash Narayan’s second motion to
19   disqualify the undersigned and motion to continue the status (pretrial scheduling) conference in
20   this matter. (ECF Nos. 71, 72.)
21          Plaintiff’s second motion to disqualify largely mirrors his original motion, which the court
22   previously denied. (ECF No. 51.) Thus, for the same reasons discussed in the court’s previous
23   order, plaintiff’s present motion is found to be without merit. To the extent plaintiff raises new
24   arguments in the present motion, they do not change this outcome. Accordingly, the court
25   DENIES plaintiff’s motion to disqualify the undersigned. (ECF No. 71.)
26          Regarding plaintiff’s motion to continue the status conference in this matter, the court
27   GRANTS plaintiff’s motion. The court hereby continues the status conference to July 15, 2020 at
28
                                                       1
     Case 2:19-cv-00466-TLN-CKD Document 76 Filed 05/14/20 Page 2 of 2

 1   10:00 a.m. before the undersigned.1 Not later than fourteen (14) days prior to the status

 2   conference the parties shall file written status reports2 addressing the following matters:

 3             1. Service of process;

 4             2. Possible joinder of additional parties;

 5             3. Any expected or desired amendment of the pleadings;

 6             4. Jurisdiction and venue;

 7             5. Anticipated motions and their scheduling;

 8             6. The report required by Federal Rule of Civil Procedure 26 outlining the proposed

 9             discovery plan and its scheduling, including disclosure of expert witnesses;

10             7. Future proceedings, including setting appropriate cut-off dates for discovery and law

11             and motion, and the scheduling of a pretrial conference and trial;

12             8. Special procedures, if any;

13             9. Estimated trial time;

14             10. Modification of standard pretrial procedures specified by the rules due to the

15             simplicity or complexity of the proceedings;

16             11. Whether the case is related to any other cases, including bankruptcy;

17             12. Whether a settlement conference should be scheduled; and

18             13. Any other matters that may add to the just and expeditious disposition of this matter.

19   IT IS SO ORDERED.

20   Dated: May 14, 2020
                                                            _____________________________________
21
                                                            CAROLYN K. DELANEY
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24   16. nara. 466

25

26
27
     1
         The parties are advised that this conference will likely be held telephonically.
28   2
         The parties are encouraged, if possible, to file a joint status report.
                                                            2
